EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The first paragraph of the specification has been corrected from “This application is a continuation of U.S. Patent Application No. 15/558,775, filed on September 15, 2017” to -- This application is a continuation of U.S. Patent Application No. 15/558,775, filed on September 15, 2017, now U.S. Patent 10,587,372 --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The specification discusses the use of a downlink assignment index (DAI) in the prior art for unicast transmission.  For example, paragraph 0095 states “[t]o solve this problem, in case of unicast, a downlink assignment index (DAI) field is included in PDCCH (or EPDCCH) for scheduling to designate a sequence of the corresponding PDSCH” (emphasis added).  However, paragraph 0095 further states “[i]n case of multicast, since several UEs different from one another simultaneously receive PDSCH_M and also attempt to receive a set of different PDSCH_Ms, DAI cannot be included in the PDCCH (or EPDCCH)” (emphasis added).  And in paragraph 0096, the specification states “[t]o solve this, it is suggested that DAI is not used for PDSCH_M and each A/N_M is transmitted from a previously determined position, and if scheduling PDCCH (or EPDCCH) for PDSCH_M corresponding to a specific A/N_M position is not received, a UE is operated to simply transmit NACK (or separate signal)”.  (See also paragraphs 00145-00146.)
Then, in paragraph 0098, Applicant discloses “[a]lternatively, DAI is used even for PDSCH_M, and since different UEs may be interested in different types of multicast services, DAI used for PDSCH_M may be used to indicate PDSCH_M position within the same multicast service”.  (See also paragraph 00147, which includes a similar disclosure.)  Paragraph 0099 further indicates, “a service to which each PDSCH_M corresponds may be provided through an indicator included in a control channel for scheduling PDSCH_M”.  The PDSCH_M is “a data channel transmitted for multicast/broadcast from a network to a UE” (see paragraph 0083).  Further, the claimed DCI is the information carried in a PDCCH or an ePDCCH (see paragraph 0040, for example).  Both the term DCI and DAI are considered terms of art and well-known in 3rd Generation Partnership Project (3GPP) based standards.  
However, as noted above, the prior art did not contemplate using the DAI in multicast transmissions.  As noted above, the prior art utilized DAI only for unicast transmissions.  However, the prior art of record does not disclose or render obvious the “a first downlink regarding a first position of the first PDSCH in a first number of PDSCHs configured for a first multicast service for the UE” in combination with all other claim limitations.  Although the use of a DAI is known in the prior art and the receipt of PDSCHs for multicast service is known in the prior art, the particular combination is not disclosed.  Examiner further asserts that, for at least the reasons stated above, it would not be reasonable to make an obviousness rejection to simply add a DAI to multicast traffic.  The prior art does not provide a teaching or a motivation for doing so.  Thus, the current invention enables multicast ACK/NACK messages to be transmitted more efficiently by sending them only when PDSCH_Ms are scheduled and not according to a fixed or “previously determined position” (paragraph 0096), which required ACK/NACK information to be sent when no corresponding PDSCH_M was transmitted.  The current invention also enables the UE to determine when a DTX status (see paragraph 00145-00146) has occurred by assigning a DAI to each multicast service.  
Further, Examiner has reviewed the claims in the parent case (U.S. Patent 10,587,372) and a rejection under non-statutory obviousness-type double patenting is not applicable.  The claims in the parent case also do not disclose the above-discussed feature.  
For at least the reasons above, the independent claims 1 and 6-8 are allowable over the prior art of record.  Claims 2-5 depend from claim 1 and are similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0094327 to Han et al discloses a method for sending and receiving ACK/NACK information.
U.S. Patent Application Publication 2014/0328260 to Papasakellariou et al discloses a method of scheduling over multiple transmission time intervals.
U.S. Patent Application Publication 2013/0265963 to Suzuki et al discloses a method for multiplexing ACK/NACK information on the uplink.
U.S. Patent Application Publication 2011/0310856 to Hariharan et al discloses a method for HARQ ACK/NACK for dynamic PDSCH.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/Primary Examiner, Art Unit 2467